ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ՊՊՏ544
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

քաղ. Երնան «222. չ«շ 77 2016թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը՝ ի դեմս ՆԱԽԱՐԱՐ ԼԵՎՈՆ ՅՈԼՅԱՆԻ, որը գործում է Հայաստանի
Հանրապետության անունից, իր լիազորությունների սահմաններում (այսուհետ՝
լիազոր մարմին) մի կողմից, ն ԳԵՂԻ ԳՕԼԴ ՍՊԸ տնտեսավարող սուբյեկտը (այսուհետ՝
ընդերքօգտագործող), ի դեմս տնօրեն ԱՐՄԵՆ ԲԱԿՈՒՆՑԻ, որը գործում է ընկերության
կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով Հայաստանի
Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի Հանրապետության
ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) ն այլ իրավական ակտերով,
համապատասխանաբար նախարարության ն տնտեսավարող սուբյեկտի
կանոնադրություններով ն հիմք ընդունելով Հայաստանի Հանրապետութսն
օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը, տրամադրվող
հանքավայրի շահագործման նախագիծը, կնքեցին սույն ընդերքօգտագործման
պայմանագիրը (այսուհետ՝ պայմանագիր):

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը շահագործման տրամադրելու
պայմանները ն ժամկետները, լեռնահատկացման կոորդինատները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման,
բնապահպանական, բնության ն շրջակա միջավայրի պահպանության դրամագլխի
համալրման, մշտադիտարկումների իրականացման) վճարման վերաբերյալ դրույթներ,
բնապահպանական կառավարման պլանը, ընդերքօգտագործման իրավունքի
դադարեցման (զգուշացման, հրաժարման, փոփոխության), համայնքի սոցիալ-
տնտեսական զարգացման ոլորտում ստանձնած պարտավորությունների չափի ն
կատարման ժամկետների վերաբերյալ, հանքի փակման հետ կապված դրույթները,
ինչպես նան նրանց փոխհարաբերությունները կարգավորող այլ պայմաններ:

12 Պայմանագիրը բաղկացած է հիմնական տեքստից ն ՊԱ 1, 2, 3, 4
հավելվածներից, որոնք կազմում են պայմանագրի անբաժանելի մասը:

1.3 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմ. ոի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:
2.Պայմանագրի առարկան

21 21 Պայմանագրով՝ լիազոր մարմինն ընդերքօգտագործողին

տարեկան
1000.0 հազար տ օգտակար հանածոյի պաշարների
մարման համար
(օգտակար հանածոյի քանակը, տ)
294 տարի ժամկետով ժամանակավոր տիրապետմանն ու օգտագործմանն է
հանձնում, իսկ ընդերքօգտագործողն ընդունում է՝ՀՀ Սյունիքի մարզի Ոսկեձորի,
ոսկի-րազմամետաղային հանքավայրը, :
(հանբավայրի անվանումը)

հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար՝ 1-ին՝ գոտու
պաշարները` հանքաքար՝ 15686229տ, որում` ոսկի-18032.78կգ, արծաթ-219.453տ,
պղինձ-16170.58տ, ցինկ-78627.89տ, 2-րդ գոտու պաշարները` հանքաքար:
7683304տ, ոսկի-7062.47կգ, արծաթ-106.397տ, պղինձ-5538.93տ, ցինկ-54258.75տ .)
որոնք հատակագծի վրա ն ըստ խորության սահմանափակվում են հետնյալ:
կոորդինատներով -իս գոտի՝ 14354634 1-8590120, 291-4354568 (-8590229. 3.4-4354539 158590292,1
41-435445| 1-8590439, 51-4354419 Վ-8590630, 68-4354309 Վ«8590605, 7244354238 18590584, 8:4-4354174)
:28590580. 91-4354074 1-8590458, 10.1ա4383979 1-8590378. 11244353949 48590376. 124-4353878 1«8590303,
1321-4353801 3-8590287.14.124353788 Է-8590267, 151-4353827 15859024, 1624«4353944 1«8590232, 1770«4353918 |
Պ.8590134, 184«4353968 («8590113, 192Ը-4354004 Հ-8590079, 20, 14354059 Ն-8590001 214«4354128 -8590005,
22:1-4354288 Վ-8590157, 23 1-4354491 18590209, 24.4-4354533 Հ-8590167, 252454354621 Վ-8590103, 2-րդ գոտի՝
14 -4353682 1-8590655, 211«4363789 Պ-8590746, 3704353972 16590826, 4)0«1353995 1:8590976, 521«4353895
Վ.Ց590930, 634-1353801 Հ-859086|, 72(4353782 (-8590926, 84435387 18591071. 994«4353773 1-8591074,

102-4353716 («8591129, 1174353601 1-8591093, 12,8-4353632 4-8590983, 13,1-4353647 3-8590857, 14,464353657
3-8590796, 15.1-4353673 68590738 /ԲՋԻ( 1/6Տ-84/ համակարգի կոորդինատներ )

Ը կարգ 4227503 տ, որում՝ ոսկի-4809.98 կգ, արծաթ-65238.12կգ, պղինձ-5155.33 տ, ցինկ-
33759.70 տ

Շշ կարգ 19088544տ, որում՝ ոսկի-20210.72կգ, արծաթ-259140.91կգ, պղինձ-16503.07տ, ցինկ-
98740.20տ

Ա-5-Շչ կարգ 53485 տ, որում՝ ոսկի-74.55 կգ, արծաթ-1471.09 կգ, պղինձ-51.16 տ, ցինկ-386.74
տ

(հիմնական ն ուղեկից օգտակար հանածոների քանակները' ըստ կարգերի)

Օ կարգ՝ ոսկի-1.14 գ/տ, արծաթ-15.43 գ/տ, պղինձ-0.12 Փ, ցինկ-0.80 եշ
Ը, կարգ՝ ոսկի-1.06 գ/տ, արծաթ-13.58 գ/տ, պղինձ-0.09 7, ցինկ-0.52 25
Ա-5-Շչ կարգ՝ ոսկի-1.40 գ/տ, արծաթ-27.50 գ/տ, պղինձ-0.09 46, ցինկ-0.72 76

՛իիմնական ն-ուղեկից բաղադրիչների պարունակությունը 7. գ7տ ն այլն)

Լեռնահատկացման սահմանները հատակագծի վրա ն ըստ խորության համաձայն

լեռնահատկացման ակտի թիվ Լ-544
(ակտի համարը)

Պայմանագրի Գ 1 հավելվածով նշվում են ընդերքօգտագործողի ֆինանսական
առաջարկները ն նրա կողմից վճարվող ընդերքօգտագործման վճարները,
պայմանագրի Խ 2 հավելվածով' հանքի փակման ծրագրով նախատեսված

պտտալորությ ունները, պապ մանսդրի ԿԽ 3 հալել վածով` հայայ նքի
-2-
սոցիպ -տնտեսպլան զարգացման ոլ որսում ստանձնած
պտտղորությ ունները, իսկ պպ մանսդրի կ 4 հալել վածով`
բնասպփպսնայան կառալարման պ անը:

Պսյ մանագիրն ըստանհրաժեշմությ ան կարող է ունենալ նան այ լ
հալել վածներ` օգստկպար հանածոյի արդյ ունսհանման ն հումքի
վերալշապլման աշխառնքների ժայկետները, ըստ վուլերի, իսկ
զուգսհեռսաբար երկրաբանպյան ուսումնասիրությ ան աշխառնքներ
կառտել ու դեպքում դրանց կառստրման ժաԼքանակացույ ցի:

22 Լիազոր մարմինը երաշխպորում Է, որ պս մանագրի 2.1-ին
կեսում նշված հանքալայ րը կաք հանքալայ րի ստեղալաը գրալ դրված,
վարձակպ ությ ան, անհառույց օգս ադործման տրվա» չ Է,
կսռուցապաոլած կալ կսռուցավզաղյան իրալունքով ծանրսբեռնված
չ Է, ինչ սես նաւ արգել անքի սկ չ ի գտնվում:

23 Պապ մանսդրի գործողության ընթայքում հանքալայ րի
օգտագործման արդյ ունքում ընդերքօգսադործողի ստպասծ շահույթը
նրասեփպանությունն է:

Յ. Կողմերի իրալու նքները ն պատստականությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

3.1.1 ընդերքօգստդործողից պտփտանջել ու հանքավայ րը
2սհսգործել ընդերքի օգտագործման ն պափպաությ ան բնսդալառում
ընդու նված ստանդարսներին, նորմերին ու կանոններին
հաքավառախան.

Յ12 գրալոր զգուշացնելու ն փվաղսժայկետ լուծելու
պսյ մանսգիրն օրենսգրքի 30-րդ հոդվածի հալաձայ ն.

Յ.13 սսուգել ու ընդերքօգտւդործման ընթայքում երկրաբանալյան ս
մարկշեյ դերապյան փատդրության վարման լիարժեքությունը,
օգտակար հանածոների պսջարների շարժի հաշվառման իրալանացման ն
տեղեկառոլու թյ ան ներկայ այման սահմանված պփանջ ների կառտրումը.

Յ14 սսուգելու ընդերքօգսմդործման Օ վճարների օբյեկտ
հաարվող փատպի ծալպ նեի չ ախջանալների, վճարների
հպջվարկման ն հպշվարկ-հաշվետլությ ունների ներկայ ացման կարգի
պփանջների կառտումը.

Յ.1.5 ստուգել ու ընդերքօգստդործման պպ մանադրով նախաեհսված
պտտպորություննրի Կ նաադծի ափանջնեի կառտրումը`
բայցառությ ամբ բնության ն շրջակա միջալայրի ապւմտպաությ ան
ոլորսում բնաատփպանության բնադալառի սետկան կսռալարման
լ իաղոր մարմնի իրալասությ ունների.

Յ.1.6 պտփանջելու ընդերքօգսադործողից օգտակար հանածոների
ապաշ արների լ իսկառտ կորզում Ա հիմնպլյան ու հալառղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրաքաերի ողջամյիտն
հալյպ իր օգտդործում կալ դրանց պփեստալորումն ու պափապսնումը.

Յ.1.7 ապփանջելու ընդերքօգսադործողից ընդերքօգսադործման
իրալունքի ժամկետը լ րանպ ուց հեստ կաք դրանից հրաժարվելու
դեսքում նրանց տնօրինման տպ գտնվող երկրաբանպլան
տեղեկությ ունը 3 ասվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականայնելու ընդերքի տրալադրվա տեղայլաում
երկրաբանպլան ուսումնասիրությ ուններ, բայսռությ այբ օգտակար

-3-
հանածոների հայ տնսբերման նպաւկով, այ դ մասին աշնվակզն 14 օր սռսջ
գրավոր իրազեկել ով ընդերքօգսադգործման իրալունք կրողին.

Յ19 ստուգվող սուբյեկտ: ներկայ այուցչի մասնակցությ ալբ
անարգել մուտք գործելու սսուգվող սուբյեկտի գրսասենյ ապլային,
արտդրալան, ապփեստսյին, լ սբորատր ն այլ սարաքներ ու
սսորսաբաժանումներ.

Յ.1.10 սսուգման ընթացքում սսուգվող սուբյ եկտից պատանջել ու
փասւթղթեր, տլյ պլ ներ, բացառություններ, տեղեկանքներ, ինչ փս
նաւ վերցնելու վորձանմուշներ, կառտելու կապտակնքում ն
չ ախդրումներ, որոնք անմիջ պլանորեն առնչվում են սսուգման
նպառվներին.

Յ.111 ընդերքի օգսդործման ն ատփպանության սեսսկան
վերահսկողություն իրականացնելու տեսչսկան ստուգումների,
սսուգումների նԱուսումնասիրությ ունների
միջոցով` «Հայ աստանի Հանրասփմությ ունում սսուգումների
կաղմապկերպքան ն անցկայման մասին» Հայ սստսնի Հանրասեսությ ան
օրենքով սսհմանվա կարգով նռն ընդերքի մաին Հայ աստանի
Հանրաւսիմությ ան օրենսգրքի դրույ թներին հալավսռախան:

Յ.2 Լիաղոր մարմինը պրտպվոր է`

Յ.2.1 ընդերքօգսադործողին սսհմանվա կարգով տրամխդրել
հանքալայ րին վերսբերվող փաստաթղթերը.

32.2 գրավոր իրաղեկել ընդերքօգտդործողին առնվազն 14 օր
առաջ ընդերքի մսրախդրված տեղամասում երկրաբանալան

ուսումնասիրությ ան աշխառնքներ իրպլանացնել ու հայար
օրենսգրքի 3-րդ հոդվածի 5-րդ կեսով տրված հաԼաձայ նու թյ ան մասին:

3.3 Ընդերքօգստդործողն իրալունք ունի`

33.1 բայսռիկ իրալունքով կառմտել ու երկրսբանալյան
ուսումնաիրությ ուն լ եռնսհաղլայման սահմաններում, իսկ
հաղլայված ընդերքի տե ղալա՛ում` օգստավլար հանածոյի
արդյ ունսհանում.

Յ3Յ.2 մտնելու ընդերքի սեղաա ն իրպլանայնելու նտպադծով
նախան սված բոլոր աշխաունքներն օգտակար հանածոյի
արդյ ու նսհանման ն ուսումնաիրությ ան նպաւկով.

Յ.3.3 օգտակար հանածոյ ի արդյ ու նսհանման նպաւկով կառուցելու
անհրաժեշտ շենքեր, շինությ ուններ, հաղորդպլցությ ան ուղիներ,
տեղադրելու սարքալորումներ, վոիւսդրելու նռ հարստպնել ու
արդյ ու նսհանված օգտւվլար հանածոն.

Յ3.4 տնօրինել ու արդյ ու նսահանված օգստվլար հանածոն.

Յ.3.5 օրենսգրքի ափանջների պափպանմարբ հանքարդյ ունսհանման
իրալունքի ընթայքում օգս ադործելու սեփապան գործունեության
արդյ ունքում սռսջայսծ արսւդրալան լ ցալույ սերը.

Յ.3.6 իրեն ստրախդրվա օգտապար հանատոյի արդյ ունսհսնման
իրալունքի շրջանպում երկրաբանպյան ուսումնասյիրություն
իրականացնելու նաառկով քաղսքսացիստիրալայան պս  մանսդրերի
կնքմալրբ ներգրալել ու երրորդ անձանց.

Յ.3.7 դիմել ու լ իաղոր մարմին օգտվյլար հանածոյի
արդյ ունսհանման պսյ մանագրի պս մանները վովոխելու նպառվլով,

-4-
եթե հայ տնվել են էստես նոր նտպինում չ նասահսված
հանգամանքներ.
Յ3Յ8 վաղաարկետ հրաժարվել ու օգտակար հանածոյի

սրդյ ունսհանմա իրալու նքից՝ կառտել ով պպ մանադրով ն օրենսգրքով
նախանեսված պտտալորությ ունները:

3.4 Ընդերքօգտդործողը պտսավոր է`

Յ.4.1 իրսականսցնել աշխառւնքներն օգստավլար հանածոյի
արդյ ու նսհանման պպ մանսդրի ս նախդծի պս մաններին

342 կառտել լիազոր մարմնի ն այլ իրալասու սիտպան
մարմինների` օրենսդրու թյան սպստանջների սաաւփպանման նպառպով
տրված ցուցումները.

Յ.43 պտապնել օգտվլար հանածոյ ի արդյ ու նսհանման,
տեղախրխքան ն վերալշպլման ընթայքում Հայ աստանի
Հանրափսությունում ընդունվա ստսնդարտների, նորմերի ու
կանոնների պփանջները.

Յ.4.4 աղգտփովել օգտկպսր հանսաոյի արդյունստհանման նպադծի
պտփանջների կառրումը.

34.5 վարել երկրսբանալյան, մարկշեյ դերայան Լը այլ
փատպրություն, ապտպաել դրանք ընդերքօգտդործման բոլոր
ձների աշխասնքների ընթացքում.

Յ.4.6 վարել օգտվլար հանածոների ապջարների ամենօրյ ա շարժի
գրանցալԼաղյ անը.

Յ.4.7 ներկայ սցնել լիսղոր մարմին օգտկար հանածոների
աջշարների շարժի վերաբերյ սլ եռայսյ այային ն տատեկան
հաշվետլությ ունները.

Յ.48 հանձնել լիազոր մարմնին անհրսժեշտ երկրսբանալան
տեղեկությունը.

349 հավաքել, պապտփպաել ն լիազոր մարմնին սրասդրել
ուսումնասիրված, արդյ ու նսհանված ն ընդերքում կորսված օգտակար
հանածոների պաշարների, դրանց պւրու նալած բաղադրաքԼաերի, որակի
ու քանակի մասին տլյպ ներ.

Յ.410ապփովել ընդերքօգտդործման հետ կապլա» աշխառնքների
կառմտման անվասնգությ ունը.

Յ.4.11ապփտովել ընդերքի, մթնոլ որտի, հողի, անտռների, ջրերի
ու բնության ն շրջպլամիջալայ րի մյ ուս օբյ եկտների, ինչ պես նաւ
շինությունների ս այլ կառույ ցների պփպանությ ունն
ընդերքօգտդործմա հետ կապլա ապշխառնքների վնապլար
ազդեցությունից.

Յ.4.12ապփովել բնու թյ ան, պաղմալան ս մշալույ թի
հուշարձանների պափպանությ ունն ընդերքօգսադործման հետկավպլած
աշխառանքների վնասալար աղդեցությ ունից.

-5-
34.13ապտփովել| շրջայա միջալայրի վրա ազդեցության
վորձաջննությ ան եզրալացությ ալբ նանխաեսված պպ մանները.

Յ.4.14նամագդծի լո օգտվլար հանածոյի արդյ ու նսհանման
պս մանսդրի համաձայ ն վերականգնել Լը բարել ավել
ընդերքօգսադգործման հետ անքով խսխոլած հողաքաերը
(ռեկուլ տիվացիա, ինչ պես նաւ դրանք պիտանի դարձնել տնտեսու թյ ան
մեջ օգսադործման հաԼար կաԼբերել անվտանգ վիճակի.

Յ.4.15տեղեկսցնել լիսղոր մարմնին օգտվպլար հանածոյի
արդյ ունսհանման պսյ մանսլրրում չնշվա օգտպար հանածոների
կուտպումների հայ տնտճերման մասին դրանց հայ տնբերումից
հեսո՝ 14 օրվաընթացքում.

Յ.4.16նոր հայ տնստտերված օգտակար հանածոների արդյ ունսհանում
չ իրականացնելու դեսքում իրապլանայնել դրա պափուստպվորումը
կառալարությ ան սահմանած կարգով.

Յ.417ատփովել հանքի փպլման ծրագրի, այդ թվում` հանքի
փպումից հեստ աշխատուժի սոցիպ պլան մեղմայման նախաեհսվող
միջոցառումների իրպլանացումը.

Յ.4.18ապփովել փպվող հանքի անմիջպլան աղդեցությ ան գոտում
գտնվող հալյայ նքների սոցիպ -տնտեսպլան մեղմայման նախաեսվող
միջոցառումների իրպլանացումը.

Յ.4.19ագփովել օգտակար հանածոյի արդյ ունսհանվա ստարսծքի,
արդյ ու նահանման ընթայքում սռսջացսՖ սրտդրալյան լ ցայույ սերի
սեղսդիրբքի ն դրանց. հարակից համայ նքների բնակչության
անվտսնգությ ան ս սռողջությ ան ապզտփովման նպառպով
մշ տդիտտկումների հաքլար նանառեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հին, տտին մեկ անգա շսհսդործվող
հանքալայ րում (տեղալաում) կոնդիցիաները Կ ապարները ենթարկել
վերադնսահաղյան ն ներկայ ացնել լ իաղզոր մարմնի վերսհաստառյանը.

Յ.4.21 ընդերքօգսադործման իրալու նքի ժակետը լ րանպ ուց հեստ
կաք դրանից հրաժարվելու դեսքում իր տնօրինման տպ գտնվող

երկրսբանալան տեղեկությ ունը
Յախվաընթայքում սահմանված կարգով հանձնել լ իազոր մարմնին.
Յ.4.22 տեղեկացնել ընդերքօգստդործման իրալունքի

իրալահաջորդությ ան մասին լ իաղոր մարմնին վերակազմակերպման
գրանցման պփտից 14 օրվաընթայցքում.

Յ.4.23 սկսել սջխառնքները սսհմանվա կարգով հողհաղլայման
իրալունքի տրայխդրումից հեսո.

Յ.4.24 թու յ լ արել լիազոր մարմնին սսուգմա, նպաւկով
անարգել մուտք գործել ու գրասենյ ալպյ ին, սրտւդրալան, պտեստվ ին,
լ սբորատր նայլ տմտրածքներ ու սսորսբսաժանումներ.

Յ.4.25 տրայխդրել լ իաղոր մարմնհն սսուգմա. ընթացքում
պփանջվող փասաթղթեր, տլյ պ ներ, բսցառությ ուններ,
տեղեկանքներ, ինչ տաս նաւ թույ լ առել վերցնելու վորձանմուշներ,
կառտել կաղռտալնքում ն չ ախդրումներ, որոնք անմիջ պլանորեն
առնչվում են ստուգման նպառւվկներին.

Յ.4.26կառտել Հայ ատանի Հանրաւեիստության օրենքներով
սահմանված բոլ որ ատտպանությ ունները.

-6-
4. Զգուշացում

41 Լիաղոր մարմինը, օրենսգրքի 30-րդ հոդվածի հայաձայ ն,
կարող Է ընդերքօգստդործողին տպ զգուշսցում, եթե նա

41.1 չի կառտում օրենսգրքով նախար ս ված
պտտպորությ ունները.

412 չի կառտում ընդերքօգտդործման իրալունքի
պս մանները, այդ թվում` պս մանագրով, նախդծով
ընդերքօգսադործման իրալու նքով նախահսված
իր պւտրտպորությ ունների իրպլանացմանն առնչվող պպ մանները`
բայառությ ալբ օրենսգրքով սահմանված դեսթջերի

413 չի վճարել օրենքով նասաեհսված վճարները` սսհմանված
օրվանից մեկ այսվաընթացքու մ:

42 Լիազոր մարմինն իրալունք չունի որոշում ընդունել ու
ընդերքօգսդործման իրալու նքի դադարեցման մասին, եթե իրալու նք
կրողը զգուշացման մասին ծանուցումը ստանպ ուց հետտ՝ ոչ ալել ի,
քան 90 օրվաընթացքում վերացրել Է նշված հիմքերը:

5. Գաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգտդործման իրալունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սսհմանված կարգերով աւտրտպոր է
ներկայ ացնել հետւյ պ հաշվետլությ ունները ն տեղեկությ ունները`

5.1.1 ընդերքօգմտդործման բնադգալառում բնօգտագործման
վճարների հաշվարկ-հաշվետլությ ուն.

5.12 օգտակար հանածոների աջ արների տտեկան հպչվետլություն
6-ՕՀՊՃ).

5.1.3

5.2 Հաշվետլությունների ձների վովտասն դեսքում լ իաղոր
մարմինը պաւրտպոր Է այ դ մասին տեղեկացնել ընդերքօգսադործողին՝
վոփտխությունների կառստրման պփտից մեկայսյ աժալկետում:

53 Ընդերքօգսմդործողը սսհմանվվա վճարնեի կվերսբերյպ
տեղեկաոլությունը լ իաղոր մարմին Է ներկայ այնում Հայ սստսնի
Հանրասետության օրենսդրությաբ նախաեհսվա ժայկետներում,
կարգով Անձնով:

6. Պսյ մանագրի ուժի մեջ մտնելը, գործողությ ան ժակետը ս
լուծումը

6.1 Պապ մանսդիրն ուժի մեջ է մտնում կնքման պտից ն գործում Է
թույ լ տլության գործողության այբողջ ժամանպլատհաոլածում, եթե
աա աելգրոմ սածմմանված հիմքերով պայ մանագիրը վաղսժալկետ չի
լու լ:

62 Պապ մանպդիրը գործում է նաւ ժայկետի կալ թույ լ տլու թյ այբ
սրախդրված ընդերքի տեղամսսի սահմանված կարգով վովոխությ ան
դեսքում: Եթե երկարատգվել Է թույլ տլության պս մանների
վոփխությ ամբ, ապս պպ մանսդիրը շարու նակում Է գործել` հաշվի
առնել ով այդվոփխությունները:

63 Պայ մանսգիրը կարող է լուծվել՝

6.3.1 լ իազոր մարմնի նԱփաձեռնությ այբ` ընդերքօգստագործողի
կողմից պպ մանագրի դրույ թների խմխռյան դեպջում.

-7-
6.32 ընդերքօգստադգործողի նախտ եռնու թյ ամբ`
ընդերքօգտդործողի կողմից ընդերքօգտդործման իրալունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղալավից հրաժարվելու
դեսքջում դիմում ներկայ այնեու ս լիտպզոր մարմնի կողմից
հրաժարման հալասսւդիր տրայսդրել ու դեպքում.

6.33Յ թույ լ տլությ ան ժայլկետի ալարմտի դեպջում:

64 Լիսզոր մարմնի կողմից թույ լ տլությունն օրենսգրքով
սատմավա» դեսքեում ռե կարգով վաղակետ դադարեցվելու
դեպքում պայ մանագիրը հալյարվում Է լ ուծված:

7. Պսյ մանագրում վփոփոխւթյուն կառտել ու հիմքերը

Լրսհետփուզման ս (կառ 2սհսգործալյան հետփտուզման
արդյունքում հանքալայրում սսջսարներիի Էպյան վովոխության,
հանքալայ րի լ եռնաերկրսբանալան, սեխնիկառսեսայան պվ մանների
զգալի վովոխան դեսքջում ընդերքօգտդործողի սռսջարկությ ամբ
լ իաղոր մարմինը կարող Է ընդերքօգտդործման իրալունքը ձնալորող
փաստաթղթերում կառտել համավսռախան վոփտխություններ:

Ճանքավայ րի շսհսդործման վովոխլած պպ մանները ներկայ ացվում են
առանձին (հավել ված --):

8. Անհաղթահարելի ուժի, ինչ պես նան կողմերի գործունեությ ան
հետչ կապլած դեսջեր

Պսյ մանագրով ատտպորություններն ամբողջությ ալբ կալ
մանապկիորեն չկառտելու դեսջում կողմերն սղառլում են
պառախանաոլու թյունից, եթե դա եղել Է անհաղթսհարելի ուժի
ազդեցությ ան արդյունք, որը ծագել Է սույ ն պպ մանսդիրը կնքելուց
հեստ, ն որը կողմերը չ Էին կարող կանխահսել կաք կանխարգելել:
Այ դսիսի իրալիճալներ են՝ հրդեհների, ջրհեղեղների,
երկրաշարժերի, փոթորիկների կաք այլ բնալյան աղետների, ինչ փս
նաւ պայ թյունների, պահրալզլմի, սհաբեկչությ ան, քաղսքացիալյան
պաեհրալմի, անկարգությ ունների, սապստատբությ ան, աղգայ նացման ս
այլ դեսպջեր, որոնք անհնարին են դարձնում սույն պս մանսդրով
նախան սված պատտպորությ ունների կառրումը:

9. Վեճերի լուծումը

Պայ մանագրի կառւրման ընթացքում կողմերի միջն առաջացսծ
վեճերը լուծվում են բանակցությ ունների միջոցով:
Հայրձայ նություն ձեռք չբերվելու դեսջում վեճերի լուծումը
կառտվում Է դառմլան կարգով:

10.'6անուցում

Պսյ մանսդրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կառտումը հայարվում Է պաջ աճ,
եթե կառտված Է գրալոր ն տրված Է առձեռն, կաք ուղարկված Է
պառլիրված նամակով կամ Էլ եկտրոնայ ին փոստով կաք կառտրված է
վոխանցում ֆաքսի միջոցով կողմի սմտորն նշված հասցեով կա այ դ
նպառվկով կողմի նշա» մեկ այ լ հսսցեով, ընդ որում յ ուրաքանչյ ուր
դեսքում սեսջ Է սռկա լինի գրալոր ստսյցյական, որը կարող Է
վոխանցվել Էլ եկտրոնայ ին փոստի կալ ֆաքսի միջոցով:

-8-
11.Այ լ դրույ թներ

111 Սույն ապաս մանսդրի հալել վածները կազմում են նրա
անբաժանել ի մաւը.

112 Սույն պապ մանսդիրը կազմված Է 3 օրինակից` հայ երեն
լեզվով, որոնք ունեն հալասարալոր իրալաբանալան ու ժ.

11.3 Պսյ մանագրին կցվում են հալել վածներ 4 էջից, այդ
թվում`
հալել վա ոհ 1 ֆինանսպյան սռսջարկները ն ընդերքօգտդործման
վճարները 21 էջից,
հալել ված ԽՍ 2 հանքի փպման ծրսդրով նախանեսված

պտտպորությ ուններ 1 էջից,

հալել ված հ 3 համայ նքի սոցիպ -տնստեսպլան զարգայման ոլ որտում
ստանձնած պտտպորությ ուններ 1 Էջից, հալել վա» յ 4
բնապփպանայան կառալարման պ ան 1 էջից:

12. Կողմերի գտնվելու վայրը, բանկային վալերապա մանները ն
սստրագրությ ունները

Լիստղոր մարմին ՀՀ Էներգետիկայի նռն բնապլան այջարների
նախտարություն

ՀՀ, Երնան 0010, Հան սության հ Կառ ու թյ ան սուն

2
(փոստային դասիչը, գտեվելու վայրը).

հեռ.521-964, ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)
Ընդերքօգտագործող «ԳԵՂԻ ԳՕԼԴ» ՍՊԸ, ՀՀ Սյունիքի մարզ, ք. Կապան, Մ.

Ստեփանյան փողոց թիվ 6

(փոստային դասիչը, գտնվելու վայրը,)
հեռ.094-35-93-42- «Յունիբանկ», հ/հ 24107003937500 հվհհ 09423012

իեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կոդը)

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՂԻ ԳՕԼԴ» ՍՊԸ
(կազմակերպության անվանումը)
ԼԵՎՈՆ ՅՈԼՅԱՆ ԱՐՄԵՆ ԲԱԿՈՒՆՑ
(անունը, ազգանունը) ՀՈ անունը, ազգա

ՀԵն0 6թ.

222112 Ա»

Կ.Տ.

-10-
Հավելված ԽՎ՛
օգտակար հանածոյի արդյունահանման
«, ». Զ2- 2016թ. Ի Պ-544

ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1 Ընդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման
նպատակով ֆինանսական առաջարկները

| Հ/հ Ծախսերի անվանումը Կատարման Ներդրումների
ժամկետը չափը հազար
դրամ
Է | Ավտոճանապարհի անցում 2.5 տարի 292000.0
2 | Մակաբացման ապարների հեռացում 1.5 տարի 2100000.0
3 | Գործառնական ծախսեր - 3000.0
4. | Կապիտալ ծախսեր 4.0 տարի 12872500.0

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ

2.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ
(բնապահպանական, բնօգտագործման կամ ռոյալթի) «Բնապահպանական ն
բնօգտագործման մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով.

2..2 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան
պետական տուրք՝ «Պետական տուրքի մասին» Հայաստանի Հանրապետության
օրենքով սահմանված կարգով:

3. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած
արտադրական լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների
բնակչության անվտանգության ն առողջության ապահովման նպատակով
մշտադիտարկումների վճարներ

3.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության

ն շրջակա միջավայրի դրամագլխի վճարներ՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

-11-
32 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց
հարակից համայնքների բնակչության անվտանգության ն առողջության -
ապահովման նպատակով 0 մշտադիտարկումների վճար՝ Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված չափով ն վճարման կարգով:

Ֆ բնապահպանական աշխատանքների իրականացման համար
դրամագլխից ընդերքօգտագործողին տրամադրվող գումարը չի կարող
գերազանցել ընդերքօգտագործողի կատարած հատկացումների չափը:

34 օգտակար հանածոների արդյունահանման նախագծով նախատեսված
միջոցառումների կատարումից հետո ընդերքօգտագործողի կողմից բնության ն
շրջակա միջավայրի պահպանության դրամագլխին վճարված գումարի
մնացորդը վերադարձվում է ընդերքօգտագործողին:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ` «ԳԵՂԻ ԳՕԼԴ» ՍՊԸ

(կազմակերպության անվանումը)
ԱՐՄԵՆ ԲԱԿՈՒՆՑ

ԼԵՎՈՆ ՅՈԼՅԱՆ Աա Մարո
(անունը,ազգանունը) (անունը,ազգանունը)
Լ ԱՐՑ ա
«224, Հի» «22»: 07 2016թ.
| ։ աքա
Կ.Տ. Կ.Տ.

-12-
Հավելված Ա2

օգտակար հանածոյի արդյունահանման
«մոա 2016թ. Ա Պ-544
ընդերքօգտագործման պայմանա՛"րի

Հանքի փակման ծրագրով նախատեսված պարտավորություններ

1.Հանքի փակումից հետո աշխատուժի սոցիալական մեղմացման նախատեսվող
միջոցառումներ.

1.1 վերաորակավորման դասընթացների կազմակերպում, այլ մասնագիտությունների
ուսուցման կազմակերպում, խթանների ն հնարավորությունների ստեղծում այդ
աշխատողներին այլ ճյուղեր աշխատանքի տեղավորելու համար ն այլն. կ

12 փակվող հանքի անմիջական ազդեցության գոտում գտնվող համայնքների սոցիալ-
տնտեսական մեղմացման նախատեսվող միջոցառումները.

13 համայնքի սոցիալ-տնտեսական ծրագրերին մասնակցություն, փոքր ն միջին
բիզնեսի կազմակերպման աջակցություն ն այլն.

1.4 հանքի շահագործման աշխատանքների ավարտից երկու տարի առաջ հանքի
փակման վերջնական ծրագիրը առնվազն վեց ամիս առաջ ներկայացնել լիազոր մարմին.

2. Սույն պայմանագրի թիվ 2 հավելվածի 1-ին կետով նախատեսված միջոցառումները
սահմանված չափով ու ժամկետներում չկատարելու դեպքում` այն կհամարվի
պայմանագրային պարտավորությունների խախտում ն կկիրառվի օրենսդրությամբ
սահմանված պատասխանատվության միջոցներ:

Հ/հ Միջոցառումների անվանումը Կատարման Ներդրումների չափը
ժամկետը /հազ.դրամ/՛
1. Բացահանքի մշակված տարածության 64 օր 58597.0

լեռնատեխնիկական վերակուլտիվացիայի
համար անհրաժեշտ ծախսը

2 Արտադրական հրապարակի 30օր 250.0
ապամոնտաժում, տեղափոխում
3: Բացահանքի տարածքի մոնիթորինգ 5 տարի 2200.0
4. Նախազգուշացնող' կանխարգելող. 10. օր 430.0
միջոցների տեղադրում
5. | Ընդամենը՝ 61477.0

-13-
Բացահանքի փակումից հետո, հետագա հինգ տարիների ընթացքում
նախատեսվում է տարեկան մեկ անգամ իրականացնել բացահանքի տարածքի ն շրջակա
միջավայրի մոնիտորինգ՝ կանխարգելիչ միջոցառումների գնահատման նպատակով:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՂԻ ԳՕԼԴ» ՍՊԸ

(կազմակերպության անվանումը)
ԱՐՄԵՆ ԲԱԿՈՒՆՑ

ԼԵՎՈՆ ՅՈԼՅԱՆ

(անունը,ազգանունը) (անունը,ազգանունը)
Ւ 5 ՀԱ արան ր:...---
Ատորագրությունը) Ատորագրությունը)
« Մ2/Ը:97- 2016թ.
, ԿՏ.
թ

-14-
Հավելված 3

ար հանածոյի արդյունահանման
«2. 0Է 2016թ. 8 Պ- 544
ընդերքօգտագործման պայմանագրի

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
պարտավորություններ

Համայնքի սոցիալ-տնտեսական զարգացման ոլորտում ստանձնած
Աաաա Աե:-Լ. չափը ն կատարման ժամկետները

հ/հ - ` Պարտավորությունների ՏԵ: ՝ Կատարման ււ Ներդրումների չափը,
| անվանումը | ժամկետը | հազ. դրամ
Հաւր ` Համայնքի զարգացման ։ Յուրաքանչյուր | որթ
սոցիալ-տնտեսական տարեկան | տարի | 300.0
ծրագրերին մասնակցություն |
2. Սոցիալապես. անապահով Յուրաքանչյուր Է ՐՏ- աք
ընտանիքներին նպաստի տարի 200.0
) ` տրամադրում ըստ համայնքի | | |
հայտի | |
ա: Դպրոցի համար . անհրաժեշտ 1 Յուրաքանչյուր Բ 500
| գրենական պիտույքների | տարի |
| | տրամադրում | |
| 4 Համայնքային նշանակության | Ըստ | Տեխնիկայի ճոճ
| ճանապարհների վերանո- անհրաժեշտության տրամադրում
( րոգման աշխատանքներին |
Վ մասնակցություն | |
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՂԻ ԳՕԼԴ» ՍՊԸ

(կազմակերպության անվանումը)

ԱՐՄԵՆ ԲԱԿՈՒՆՑ

ԼԵՎՈՆ ՅՈԼՅԱՆ

(անունը,ազգանունը) (անունը,ազգանունը)

(ստորագրությունը)

07 2016թ.

Կ.Տ.

Արդյո»

-15-
յ.

Հավելված 4
օգտակար հաիոի արդյունահանման
2016թ. Ս Պ-544

ընդերքօգտագործման պայմանագրի

« 2

Բնապահպանական կառավարման պլան
Ընդերքօգտագործման հետնանքով բնապահպանական կորուստների նվազեցման,
անվերադարձ ազդեցության կանխարգելման նպատակով պլանավորվող միջոցառումներ՝
1. մթնոլորտային օդ կատարվող աղտոտող նյութերի արտանետումների կրճատման
նպատակով մշտապես կիրականացվեն ջրցանի միջոցառումներ.

2: լեռնատրանսպորտային սարքավորումների աշխատանքային վիճակի՝
մասնավորապես չեզոքացուցիչ սարքավորումների սարքին վիճակի պարբերական
ստուգումներ ն կարգաբերում. '

Յ. հանքային տեխնիկայի նե ավտոտրանսպորտի շարժիչների պարբերական
ստուգումներ ն կարգաբերում
4. մակերնութայիին ջրերի ն արտադրական արտահոսքերի հավաքում, մաքրում ն
կրկնակի օգտագործում :
5. օգտագործված մեքենայական յուղերով ու քսայուղերով հողերի հնարավոր
աղտոտումից խուսափելու նպատակով, հողերի աղտոտվածության մշտադիտարկումներ.
Բնապահպանական միջոցառումների համար նախատեսվում է տարեկան՝ մոտ 1200
հազար դրամ:
Բնապահպանական միջոցառումների մշտադիտարկումների ծրագիրը ենթակա է
վերանայման 5 տարին մեկ պարբերությամբ:
ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ԳԵՂԻ ԳՕԼԴ» ՍՊԸ
(կազմակերպության անվանումը)
ԱՐՄԵՆ ԲԱԿՈՒՆՑ
ԼԵՎ ն ԱԱ 7
«72 (ան՛ (անունը.ազգանունը)
(ստորագրությունը) (ստորագրությունը)
244, Հ. 2016թ. ԵՑ Հ ԹԵԼ: 2016թ.

ւՆ Կ.Տ.
